Citation Nr: 0709696	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation at the aid 
and attendance and/or housebound rate.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


(The issue of entitlement to an increased evaluation for a 
shrapnel wound residuals of the right ankle with involvement 
of Muscle Group X, currently evaluated as 30 percent 
disabling, will be addressed in a separate decision).



INTRODUCTION

The veteran had active service from December 1943 to January 
1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.



FINDINGS OF FACT

1.  The veteran is service-connected for the following:  
residuals of a shrapnel wound to the right foot with injury 
to Muscle Group X (rated as 30 percent disabling); and 
residuals of a shrapnel wound on the right back with injury 
to Muscle Group II (20 percent disabling).

2.  The veteran's service-connected disabilities have not 
resulted in anatomical loss or loss of use of one foot, nor 
have they rendered him permanently bedridden.

3.  The veteran's service-connected disabilities do not 
result in such helplessness as to require the regular aid and 
attendance of another person.

4.  The veteran does not have any single disability evaluated 
at 100 percent disabling.

5.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
need for aid and attendance have not been met.  38 U.S.C.A. 
§§ 1114(k), 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.350(b), 3.352(a) (2006).

2.  The criteria for the award of housebound benefits have 
not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.350(i) (2006).

3.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U. S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the


initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet.App. 537, 543 (2006).  

In a December 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claims.

The Board finds that the content of the December 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
May 2005 SOC and July 2006 SSOC were issued, each of which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for increased benefits are being denied, such matters are 
moot.

II.  Applicable laws and regulations

A.  Special monthly compensation - aid and attendance and 
housebound

Special monthly compensation (SMC) is a special statutory 
award that may be granted in addition to awards based on the 
schedular evaluations provided by the diagnostic codes in 
VA's rating schedule.  SMC at the "k" rate pursuant to 38 
U.S.C.A. § 1114(k) is warranted when there is anatomical loss 
or loss of use one foot, or when the veteran has been 
rendered permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  See also 38 C.F.R. § 
3.350(b).

Factors for A&A entitlement include that the service-
connected disabilities cause one to be "bedridden," 
interfere with the ability to undertake activities of daily 
living such as the ability to feed or dress oneself, maintain 
ordinary cleanliness, adjust prosthetic appliances, attend to 
the wants of nature, or an inability to protect oneself from 
the hazards and dangers incident to the daily environment.  
38 C.F.R. § 3.352(a).

Pursuant to 38 C.F.R. § 3.350(1), the special monthly 
compensation provided by 38 U.S.C.A. § 1114(s) is payable 
where the veteran has a single service-connected disability 
rated as 100 percent and:  (1) Has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service- connected disability and involving different 
anatomical segments or bodily systems; or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.

B.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating for service-connected disability 
or disabilities is less than 100 percent, when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341.  

According to 38 C.F.R. § 4.16, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

III.  Factual background and analysis

A.  SMC

The veteran was afforded a VA examination in December 2004.  
He complained of chronic pain in the ankles, legs, and knees.  
He said that he had started to use crutches 10 years before 
but that he now had to use a wheelchair.  He said that he was 
dependent upon others and was unable to get any exercise.  He 
said that his grandson acted as his attendant.  He admitted 
that he not been hospitalized and was not permanently 
bedridden.  However, it was commented that he was unable to 
protect himself from the hazards of daily living.  He could 
not walk or stand on his own, and he stated that he was 
dependent on his wife and children for care.  Other 
disabilities that hindered his ability to care for himself 
included asthma, right ankle and knee pain, and impaired 
vision. 

During the examination, he was in a wheelchair and had a 
stooped posture and was undernourished.  Gait was not tested; 
he had tried to stand but his knees had given out.  He was 
able to raise his arms over his shoulders, he had good 
coordination, was able to feed himself with prepared foods, 
and was able to fasten his clothes.  However, he needed 
assistance with toileting.  He could leave his home for 
medical appointments but not regularly.  The examiner 
commented that the restrictions to his ambulation may be 
permanent.  The examiner stated that the "[v]eterans 
helpless/housebound status is likely due to his residual 
shrapnel wound injury to the right foot.  This has given him 
more pain and limits ambulation. His other degenerative 
arthritis are contributory."

After a careful review of the evidence of record, the Board 
finds that SMC at either the aid and attendance or housebound 
rates has not been established.  There is no medical evidence 
of record which would suggest that his service-connected 
conditions have resulted in the anatomical loss or loss of 
use one foot.  Nor is there evidence that he was permanently 
bedridden by his service-connected conditions, in fact, it 
was clearly stated in the above-noted VA examination that he 
was not permanently bedridden.  Therefore, it cannot be found 
that the veteran is entitled to SMC at the A&A rate.

In addition, the basic criteria for SMC at the housebound 
rate have not been met.  The veteran does not have a 
disability that has been assigned a 100 percent disability 
evaluation.  The requirement that there be a single 
disability rated 100 percent disabling is a threshold 
requirement, and, since it is not met here the analysis need 
proceed no further.  As a consequence, the preponderance of 
the evidence is against the veteran's claim for SMC at either 
the aid and attendance or housebound rate.


B.  TDIU

The evidence of record reveals that the veteran is 83 years 
of age and retired from employment many years ago.  After 
reviewing the evidence of record, it is found the veteran is 
not entitled to TDIU.  Initially, there is no indication in 
the record that the veteran has at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Rather, the veteran's right foot shrapnel wound 
residuals are rated as 30 percent disabling and his lower 
back shrapnel wound residuals are rated as 20 percent 
disabling, with a combined evaluation of 40 percent.  
Therefore, he does not meet the schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a). 

The Board notes 38 C.F.R. § 4.16(b) provides that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  However, the Board finds that no such 
referral is needed in this case because there is no objective 
evidence of record that the veteran's service-connected 
disabilities, standing alone, have rendered him unemployable, 
either when he retired many years ago, or at the present 
time.  In conclusion, it is found that the preponderance of 
the evidence is against the veteran's claim for TDIU.


ORDER

Entitlement to special monthly compensation at the aid and 
attendance and/or housebound rate is denied.

Entitlement to TDIU due to service-connected disabilities is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


